Citation Nr: 1731918	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran presented sworn testimony during a personal hearing before a Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In May 2017, the Veteran was notified that the Veterans Law Judge who presided over the February 2014 hearing was no longer with the Board, and offered a hearing before a different Veterans Law Judge who would decide the claim.  In June 2017 correspondence, the Veteran indicated he did not want another Board hearing. 


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the claims can be reached.

With regard to both claims for service connection, the Board notes that the most recent December 2016 VA examination and opinion is found to be incomplete.  The VA examiner, in concluding the Veteran's shoulder and back disabilities were not etiologically related to service, relied, at least in-part, on the fact that there was no corroborating medical evidence of a persistent condition or continuity of symptomatology.  However, the Board finds that determination and rationale fails to consider the Veteran's lay contentions, which the Board had found previously competent and credible. 

The Board notes that with regard to the Veteran's back and right shoulder, the Veteran has continuously and consistently asserted that both condition started during service and have been present, intermittently at times, to the present.  The Board finds those lay contentions to be credible even though not corroborated by contemporaneous medical evidence.  The Board notes that the lack of contemporaneous medical records documenting complaints of or treatment for an disability does not preclude granting service connection for a disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an absolute bar to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).  However, a reading of the December 2016 VA opinion shows that a large portion of the VA examiner's opinion relies on the fact that for nearly four decades after service there was no record of treatment, complaint, or diagnosis of any condition related to the Veteran's back or right shoulder.  Nowhere in the December 2016 opinion does the examiner give consideration of the Veteran's lay statements of continuity of symptomology of both claimed disabilities.  The Board finds that lack of consideration of the Veteran's credible lay statements makes that opinion incomplete. 

Furthermore, the VA examiner's opinion is silent on resolving, or even considering, countervailing evidence.  Specifically, the Board notes that the record includes positive evidence with regard to etiologically connecting the Veteran's disabilities with active service.  In a November 2010 opinion letter from a VA nurse practitioner opined that the Veteran's back and right shoulder disabilities were due to an incident of active service.  While the examiner did not provide an adequate rationale, that opinion showed full consideration of the Veteran's lay statements of continuous pain since service.  The Board finds that the most recent VA examination opinion did not address that positive opinion, and therefore, is incomplete for adjudication on the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment that the Veteran may have received for right shoulder and low back disabilities.  All available records should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any right shoulder and low back disabilities.  The examiner should elicit from the Veteran a history of symptoms and post-service occupations and how much physical labor was involved.  Then following a review of the claims file , the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that right shoulder and back disabilities had their onset in service, or are otherwise related to service, including as due to the in-service motor vehicle accident and lifting a vehicle.  The examiner should take into consideration the Veteran's descriptions of continuity of symptoms since service and of his description of post-service construction work as being less than strenuous.  Additionally, the examiner must discuss any previous opinions with regard to the etiology of the claimed disabilities.  Specifically, the examiner must address the November 2010 positive opinion from C. R.  The absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

3.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

